953 F.2d 1384
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James R. DeFRIESE, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 91-5928.
United States Court of Appeals, Sixth Circuit.
Feb. 7, 1992.

1
Before DAVID A. NELSON and BOGGS, Circuit Judges, and BERTELSMAN, Chief District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
James DeFriese pleaded guilty to one count of dealing in paddlefish eggs, in violation of 16 U.S.C. §§ 3372(a)(2)(A) & 3373(d)(1)(B), and was given a 21 month term of imprisonment.   DeFriese subsequently filed a motion to vacate this sentence.  28 U.S.C. § 2255.   The district court dismissed the case and this appeal followed.   The parties have briefed the issues, DeFriese proceeding without counsel.


4
Upon consideration, we find that the record and law amply support the district court's decision.


5
Accordingly, the district court's decision is affirmed for the reasons set forth in its memorandum opinion of July 10, 1991.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable William O. Bertelsman, Chief District Judge for the Eastern District of Kentucky, sitting by designation